COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROBERT CROYSDILL.,                             §            No. 08-21-00191-CV

                         Appellant,              §              Appeal from the

  v.                                             §         County Court at Law No. 6

  OLD REPUBLIC INSURANCE                         §          of El Paso County, Texas
  COMPANY,
                                                 §           (TC# 2013-DCV1136)
                         Appellee.
                                                 §

                                          ORDER

       The Court GRANTS Laura Akers’ request for an extension of time within which to file the

Reporter’s Record until May 9, 2022. NO FURTHER REQUESTS FOR EXTENSION OF TIME

TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Laura Akers, Court Reporter for County Court at Law No. 6

for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on

or before May 9, 2022.

       IT IS SO ORDERED this 12th day of April, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.